Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
Please note references cited in the European Search Report and International Search Report listed on the IDS(s) dated 12/26/18 have not been considered, unless the references have also been cited on form PTO-1449 or by the examiner on form PTO-892 for the current application.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the features of “wherein a lower portion of said rear leg assembly is connected to said base frame” and “wherein when said piston actuates forward, said upper portion of said rear leg assembly tilts forward, which causes said front leg assembly to move forward and downward, simulating a step of a human, which causes said shoe on said replica foot to contact a force plate or a surface that is on top of said force plate” all in combination with the rest of the recited apparatus.

Claims 14 and 20 are allowable for substantially the same reasons as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2638776 A teaches multiple legs, but lacks the recited motion imparted by a piston
US 5259236 A teaches, in fig. 8, an embodiment for testing a shoe, but lacks a teaching of two legs attached at a hip joint
US 20120240660 A1 teaches, in fig. 9, an embodiment for testing a shoe, but lacks a teaching of two legs attached at a hip joint
US 20180289290 A1 teaches, in fig. 6, the simulation of a human’s step, but by moving the floor element 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853      

/JILL E CULLER/           Primary Examiner, Art Unit 2853